ITEMID: 001-5030
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: APIS a.s. v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a joint stock company with registered office in Turčianske Teplice. It is represented by Mrs B. Ambrušová, a lawyer practising in Martin.
On 25 July 1995 the applicant company filed an action with the Bratislava City Court (Mestský súd) claiming that it was entitled to obtain 51 per cent of the shares of another limited company. At the same time the applicant company requested the City Court to take an interim measure ordering the defendant, the Fund of National Property, not to sell the shares at issue pending the outcome of the proceedings.
On 15 August 1995 the City Court granted the request for an interim measure. On 8 July 1996 the Supreme Court (Najvyšší súd) upheld this decision.
On 30 September 1996 the City Court dismissed the defendant's request for annulment of the interim measure. The defendant appealed and on 30 May 1997 the Supreme Court quashed the interim measure without having heard the parties.
The applicant company petitioned the Constitutional Court (Ústavný súd) and alleged a violation of its right to a fair and public hearing in the proceedings leading to the Supreme Court's decision of 30 May 1997.
On 2 December 1997 the Constitutional Court rejected the petition. It noted, inter alia, that the interlocutory proceedings in question did not determine the merits of the applicant company's action.
